Citation Nr: 0902718	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-04 694	)	DATE 
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee injury, postoperative residual meniscus 
and anterior cruciate ligament repair, evaluated on the basis 
of limitation of motion.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee injury, postoperative residual meniscus 
and anterior cruciate ligament, evaluated on the basis of 
instability as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from June 1998 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the December 2004 
rating determination, the RO granted service connection for 
residuals of a postoperative left knee condition and assigned 
a 10 percent disability evaluation effective August 10, 2004, 
on the basis of limitation of motion.  The RO also denied 
service connection for a bilateral hand condition at that 
time.  

In a June 2007 rating determination, the RO granted a 
separate 10 percent rating for left knee instability and 
assigned an effective date of August 21, 2006.  

The RO has continued to describe the issue on appeal as the 
propriety of the initial 10 percent rating for residuals of a 
left knee injury.  In its statement of the case, the RO did 
consider the criteria for a higher initial rating based on 
instability and there is no indication that the veteran 
intended to limit the appeal to the 10 percent rating 
assigned for limitation of motion.

The issue of entitlement to service connection for a 
bilateral hand condition is remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 




FINDINGS OF FACT

1.  Flexion of the left knee is limited to no less than 120 
degrees; and extension to no less than 0 degrees, even when 
considering functional impairment, throughout the course of 
the appeal.

2.  Slight instability of the left knee has been shown since 
August 10, 2004.  

3.  The veteran's left knee scars have not been shown to be 
tender or painful, ulcerated or poorly nourished, or to cause 
limitation of function, and are not deep and do not 
approximate 144 sq. cms. in area.



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee postoperative residuals, with osteoarthritis, 
based upon limitation of motion, have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2008).

2.  The criteria for an initial evaluation of 10 percent, but 
no more, for instability associated with left knee 
postoperative residuals have been met since August 10, 2004.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2008).

3.  The criteria for a compensable disability evaluation for 
left knee postoperative scars have not been met at any time.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, 7801, 7802, 7803, 7804, 7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

As to the issue of initial evaluations for the veteran's left 
knee disability, this appeal arises from disagreement with 
the initial evaluations following the grants of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Even so, the Board notes that the August 2004, July 2005, and 
October 2005 VCAA letters informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining. 

The veteran's representative has argued that an additional VA 
examination should be performed due to the passage of time.  
The Board observes that the veteran underwent a VA 
examination in August 2006.  No changes have been reported in 
the disability since this examination.  VA is obligated to 
provide a new examination when there is evidence of a change 
in the disability since the last examination, but the mere 
passage of time does not trigger that duty.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  As such, no further action 
is necessary to assist the claimant with the claim.

Left Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees. Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint. 38 C.F.R. § 4.45(f). 
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2008).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel 
further held that separate ratings could also be provided for 
limitation of knee extension and flexion. VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.

Diagnostic Codes 5258 and 5259 provide criteria for 
evaluating dislocation and removal of the semilunar cartilage 
of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Code 7801, scars other than of the head, 
face, or neck, that are deep or that cause limited motion 
with areas of or exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent disability.  An area or areas exceeding 
72 square inches (465 sq. cm.) warrants a 30 percent 
disability evaluation. An area or areas exceeding 12 square 
inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars that are superficial or 
unstable, warrant a 10 percent disability evaluation. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation. Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) Under diagnostic code 7805, scars, other; 
are rated on limitation of function of affected part.

At a November 2004 VA examination, the veteran reported 
soreness in his knee all the time.  He also reported that it 
would swell on occasion.  The veteran stated that he could 
only walk around a half mile.  The veteran took Tylenol and 
used a heating pad at night for the knee pain.  He wore a 
knee brace during the day.  There was painful motion and 
weakness of the implanted joint.  The functional impairments 
were constant pain, soreness, stiffness, inability to run, 
limping, and difficulty sitting and standing for long periods 
of time.  The condition caused lost time from work about five 
times per month.  

Physical examination revealed a normal posture.  The gait was 
abnormal with a limp on the left.  Leg lengths were equal.  
Examination of the feet did not reveal abnormal weight 
bearing.  The veteran did not require assistive devices for 
ambulating.  The general appearance of the knee joint was 
normal.  Flexion was from 0 to 120 degrees with pain at 120 
degrees.  Range of motion was additionally limited by pain, 
fatigue, weakness, lack of endurance, with pain having the 
major functional impact.  Range of motion was not 
additionally limited by incoordination.  Drawer and McMurray 
tests were within normal limits.  The veteran had crepitus in 
the left knee and a positive compression test.  X-rays of the 
left knee showed post-surgical changes.  There was no acute 
pathology present.  

The examiner rendered a diagnosis of status post surgery left 
knee.  The "subjective factors" were pain on motion.  The 
"objective factors" were limitation of motion.  The 
examiner stated that the effect of the condition on the 
veteran's usual occupation was considerable as were the 
effects on his daily activity.  

On an August 2006 VA examination, the veteran reported 
weakness, stiffness, and giving way of the left knee.  He 
also had constant pain in the knee joint.  The pain did not 
travel to any other area.  On a scale of one to ten, the 
veteran rated the pain as a two.  The pain came on by itself 
and was relieved with rest and Tylenol.  He could function 
with medication.  He had no incapacitation.  

The veteran stated that he had functional impairment in that 
he could not walk for long distances.  He also had difficulty 
going up stairs and difficulty standing for prolonged 
periods.  

Physical examination revealed a 7.0 cm. scar in the midline 
and slightly pointing to the medial aspect of the left knee 
below the patella which measured 7.0 cm. in length and .5 cm 
in width.  There was slight disfigurement with each scar.  
There was no ulceration, adherence, instability, 
inflammation, edema, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  
There was no evidence of petechia or bruises.  There was also 
no pallor of the skin.  

The veteran's posture was within normal limits as was his 
gait.  Leg lengths were equal.  Examination of the feet did 
not reveal any signs of abnormal weightbearing.  He used no 
device for ambulation.  The knee joint's general appearance 
was within normal limits except for the scarring.  There was 
no edema, effusion, weakness, redness, heat, abnormal 
movement, or subluxation.  The veteran had slight guarding of 
movement.  There was no crepitus and no ankylosis.  He had 
slight instability of the anterior cruciate ligament and the 
menisci test was negative.  

Range of motion was from 0 to 130 degrees with pain at 130 
degrees.  The joint range of motion was not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination with repetitive use, though he did have some 
increase in pain.  This resulted in an additional five 
degrees of limitation.  

X-rays revealed osteoarthritis of the left knee.  A diagnosis 
of medial meniscus tear and partial anterior cruciate 
ligament tear, left knee, postoperative, with osteoarthritis, 
was rendered.  The examiner again noted that the veteran had 
slight lateral instability in his left knee.  The examiner 
further indicated that the veteran's left knee condition had 
slight to moderate effect on prolonged weight bearing.  

With regard to Diagnostic Code 5257, while Drawer and 
McMurray tests were within normal limits at the time of the 
November 2004 VA examination, the veteran was noted to be 
wearing a knee brace.  Moreover, at the time of his August 
2006 VA examination, the veteran was noted to have slight 
instability in his left knee.  Giving the benefit of the 
doubt to the veteran, the Board finds that he has met the 
criteria for a 10 percent disability evaluation under DC 5257 
from the date of his request for service connection, based 
upon the slight recurrent instability that has been 
demonstrated.  While the veteran may feel that an increased 
evaluation is warranted, the objective medical findings made 
at the time of each VA examination do not demonstrate that 
the veteran has moderate instability or subluxation.

As regard to limitation of motion, the veteran has been shown 
to have no less than 120 degrees of flexion on examination.  
While the veteran's limitation of motion was noted to be 
decreased with repetitive motion due to pain at the time of 
his August 2006 VA examination, this was estimated to be no 
more than an additional five degrees of loss of motion.  Thus 
limitation of flexion, is not compensable.  38 C.F.R. 
§ 4.71a, DC 5260.  

The 2004 examiner reported functional limitations from 
weakness, fatigue, or lack of endurance.  The examiner did 
not specify the degree of such additional limitation.  The 
2006 examiner considered this question, but concluded that 
the only functional limitation was from pain.  Neither 
examiner found aditional limitation from pain that 
approximated the criteria for a higher evaluation.  Hence the 
record does not show aditional limitation due to functional 
factors that would warrant a higher initial rating. 

Under Diagnostic Code 5003, the arthritis and limitation of 
flexion of the left knee warrant a separate 10 percent 
rating.  As there is no evidence of further limitation of 
flexion, the evidence is against more than a 10 percent 
rating on this basis.

The veteran has always been found to have full extension to 0 
degrees with no further limitations due to functional 
factors.  In sum, there is no indication of limitation of 
extension, so as to warrant a separate rating on that basis.

As noted above, functional impairment has not been shown to 
cause limitation of motion that would warrant higher ratings.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran has not had removal or reported dislocation of 
the semilunar cartilage with associated effusion.

A separate rating on the basis of left knee scars is not 
warranted as the scars are not deep as is required under DC 
7801 and they do not exceed (or even approximate) 144 sq. 
inches, as is required under DC 7802.  An increased 
evaluation is also not warranted under DC 7803, as the 
veteran's scars have not been shown to be unstable.  As to DC 
7804, there were no objective findings or reports of painful 
scars on any VA examination.  As to DC 7805, the veteran has 
not been shown to have limitation of motion based upon his 
left knee postoperative scars.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating. Id.

The veteran's left knee disability is manifested by 
limitation of motion, functional impairment and some 
instability.  These manifestations are contemplated by the 
rating schedule.  The most recent VA examiner did not 
indicate that the disability caused marked interference with 
employment.  The disability has also not required any recent 
periods of hospitalization.  No other exceptional factors 
have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 10 percent for left knee injury, 
postoperative residual meniscus and anterior cruciate 
ligament repair, based upon limitation of motion is denied.  

A 10 percent evaluation for left knee injury, postoperative 
residual meniscus and anterior cruciate ligament repair, on 
the basis of instability from August 10, 2004, is granted.  


REMAND

At the time of an August 2006 VA examination, the veteran 
reported that he had experienced problems with his hands for 
the past six years.  Following examination, the examiner 
rendered a diagnosis of tremors.  He noted that a moderate 
tremor was present in both hands.  The examiner believed that 
the veteran needed to be followed up by a neurologist and 
that he could not give an opinion as to the etiology of the 
tremor.  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Based upon the objective medical findings of tremors in the 
hands, the veteran's reports of having had these symptoms for 
six years at the time of his August 2006 VA examination, the 
VA examiner's opinion that the veteran should be afforded a 
neurological follow-up examination, and the inability of the 
VA examiner to render an opinion as to the etiology of any 
tremors, an additional VA examination is warranted to 
determine the nature and etiology of any tremors and their 
relationship, if any, to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to determine the 
etiology of any current hand condition, 
to include tremors.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

The examiner should answer the following 
questions:  Does the veteran currently 
have a bilateral hand disorder, to 
include tremors?  If so, is it at least 
as likely as not (50 percent probability 
or greater) that this disorder is related 
to a disease or injury during active 
service?  The examiner should provide 
rationales for these opinions.

2.  If the claim on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


